Appellees have moved to dismiss this appeal upon the grounds:
That appellants have totally disregarded the rules of this court, in preparing their brief, in ten separate respects; that appellants have attempted to appeal from two orders or judgments of the Benton Circuit Court in two separate causes; that one of the orders sought to be appealed from is interlocutory, and the appeal is not taken within the statute; that the record shows that the *Page 418 
appellants have no interest in the controversy; that the action is one seeking a judgment of the Benton Circuit Court setting aside judgments of the Appellate Court.
Under "Nature of the Action" the brief refers to and adopts a statement from some other brief in some other case in which others, not parties to this litigation, appear as parties. Under "How the Issues Were Decided and What the Decree Was" the judgment is not set out or quoted. The assignment of errors does not refer to any particular ruling of the court, but is made up of such statements as "the record shows that the regular judge was without authority and jurisdiction"; "the court never acquired jurisdiction"; "the trial court erred in refusing to hold that certain decisions of the Appellate Court were, in fact, actions between parties other than those who were named in the decisions"; "the court erred in not holding that the administrator erred and disobeyed the statute"; "the court refused to receive a supplemental complaint in evidence"; and, under assignment No. 7, it is asserted that the Appellate Court erred in its decision of a case between the same parties.
The brief does not disclose what the judgment was, what issues were involved, or the particular rulings of the court complained of. It fails in other respects to conform to the requirements of the rules. No question is presented.
The appeal is dismissed. *Page 419